TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2013



                                      NO. 03-10-00283-CR


                                John Richard Shelby, Appellant

                                                 v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment of

conviction: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the judgment

of the trial court is in all things affirmed; and it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2013



                                      NO. 03-10-00284-CR


                                John Richard Shelby, Appellant

                                                 v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment of

conviction: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the judgment

of the trial court is in all things affirmed; and it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.